MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                          Oct 30 2020, 10:02 am
court except for the purpose of establishing                                            CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEES
David Pannell                                            Curtis T. Hill, Jr.
Pendleton, Indiana                                       Attorney General of Indiana
                                                         Natalie F. Weiss
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

David Pannell,                                           October 30, 2020
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         19A-PL-2714
        v.                                               Appeal from the Marion Superior
                                                         Court
Robert Carter, et al.,                                   The Honorable Patrick J. Dietrick,
Appellees-Respondents.                                   Judge
                                                         Trial Court Cause No.
                                                         49D12-1902-PL-8172



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-PL-2714 | October 30, 2020            Page 1 of 9
[1]   David Pannell appeals the trial court’s denial of his motion for extension of

      time to file an amended complaint. We affirm.


                                      Facts and Procedural History

[2]   On February 28, 2019, Pannell filed a sixty-seven page complaint titled

      “Plaintiff’s 42 U.S.C. §§§ 1983, 1985(3), And 1986 Civil Rights Complaint”

      which alleged various claims involving his law books against Sarah Eads, Keith

      Hartzell, Robert Carter, Brian Smith, Betina West, Kevin Kirklen, Klayton

      Nauman, Tim Phegley, Chris Williams, Michael Osburn, and James Fugate

      (“Defendants”). Appellant’s Appendix Volume II at 2.

[3]   On April 24, 2019, Defendants filed an answer asserting in part that Pannell

      failed to state a claim upon which relief could be granted. On July 18, 2019,

      Defendants filed a motion for judgment on the pleadings. On August 12, 2019,

      Pannell filed a request for enlargement of time to respond to Defendants’

      motion for judgment on the pleadings. On August 14, 2019, the court granted

      Pannell an enlargement to and until August 25, 2019. On September 3, 2019,

      Pannell filed an “Emergency Motion for Extension of Time To File Response

      Defendant[s’] 12(C) Motion.” Id. at 94. That same day, the court granted

      Pannell an enlargement to and until September 13, 2019.

[4]   On September 25, 2019, the trial court granted Defendants’ motion for

      judgment on the pleadings as to all claims contained in Pannell’s complaint.

      On October 2, 2019, Pannell filed “Plaintiff’s (Second) Emergency Motion For

      Extension Of Time To File Response To Defendant[s’] 12(C) Motion” which


      Court of Appeals of Indiana | Memorandum Decision 19A-PL-2714 | October 30, 2020   Page 2 of 9
      requested an extension of time up to and including September 25, 2019, and

      stated that no additional enlargement of time would be necessary. Id. at 96.

      That same day, he filed a response to Defendants’ motion for judgment on the

      pleadings. The court denied Pannell’s response as untimely and moot and his

      motion for extension of time as moot.


[5]   On October 10, 2019, Pannell filed a “Motion For Extension Of Time To File

      Amended Civil Complaint Pursuant To Ind. TR 12(B)(6)” in which he alleged

      that he was entitled to file an amended complaint up to ten days after service of

      the court’s order granting Defendants’ 12(C) motion pursuant to Ind. Trial Rule

      12(B)(6). He asserted that “due to the complexities of the issues presented in

      [his] Complaint he is in need of additional time to file his Amended

      Complaint,” and requested that the court grant him up to and including

      November 4, 2019, within which to file his amended complaint. Id. at 122.

      The court denied the motion that same day. Also that day, Pannell filed a

      “Motion to Alter/Amend Court’s Judgment Granting Defendant[s’] 12(C)

      Motion,” which the court denied. Id. at 119. On November 14, 2019, Pannell

      filed a notice of appeal.1




      1
        Pannell’s notice of appeal listed the date of the appealed order as October 10, 2019, and listed the title of the
      judgment/order being appealed as: “Motion to Correct Error.” Notice of Appeal at 1. The notice of appeal
      contains a separate document listing the October 10, 2019 order denying Pannell’s motion for extension of
      time to file an amended civil complaint and the October 10, 2019 order denying his motion to amend the
      court’s judgment granting Defendants’ Rule 12(C) motion.

      Court of Appeals of Indiana | Memorandum Decision 19A-PL-2714 | October 30, 2020                       Page 3 of 9
                                                      Discussion

[6]   Although Pannell is proceeding pro se, such litigants are held to the same

      standard as trained attorneys and are afforded no inherent leniency simply by

      virtue of being self-represented. Zavodnik v. Harper, 17 N.E.3d 259, 266 (Ind.

      2014) (citing Matter of G.P., 4 N.E.3d 1158 (Ind. 2014)). This Court will “not

      become an advocate for a party, or address arguments that are inappropriate or

      too poorly developed or expressed to be understood.” Basic v. Amouri, 58
N.E.3d 980, 984 (Ind. Ct. App. 2016), reh’g denied.


[7]   Pannell argues the trial court abused its discretion when it denied his motion for

      extension of time to file his amended complaint pursuant to Ind. Trial Rule

      12(B)(6). He asserts that, “because the Appellees raised the [defense] of failure

      to state a claim in its Motion For Judgment on the Pleadings, and the court

      granted it, Appellant may amend his Civil Complaint once as of right pursuant

      to Rule 15(A) within ten 10 days after service of notice of the court’s order.” 2

      Appellant’s Brief at 26.


[8]   Defendants assert that the substance of their motion was a motion for a

      judgment on the pleadings, not a motion to dismiss, and thus contrary to




      2
        At the end of his argument section, Pannell states: “II. The Trial Court abused its discretion when it denied
      Appellant’s Motion to Respond To Appellee’s Motion For Judgment on the Pleadings on grounds that the
      ‘Motion’ was ‘untimely’ filed and ‘moot.’” Appellant’s Brief at 29. He also states: “III. Trial Court abused
      its discretion when it granted Appellee’s Motion For Judgment on the Pleadings pursuant to Ind. TR. Rule
      12(C).” Id. However, Pannell does not develop any argument under these headings or cite to the record.
      Accordingly, these issues are waived. See Ind. Appellate Rule 46(A)(8)(a) (argument must be supported by
      cogent reasoning and citations to authorities and the record); Loomis v. Ameritech Corp., 764 N.E.2d 658, 668
      (Ind. Ct. App. 2002) (argument waived for failure to provide cogent argument), reh’g denied, trans. denied.

      Court of Appeals of Indiana | Memorandum Decision 19A-PL-2714 | October 30, 2020                    Page 4 of 9
       Pannell’s argument, Trial Rule 12(B) does not apply. They also argue that

       justice did not require granting Pannell’s motion, his request would cause

       undue delay, and he did not explain how amending his complaint would help

       his case or what part of his complaint he wanted to amend.

[9]    Indiana Trial Rule 12(C) provides that, “[a]fter the pleadings are closed but

       within such time as not to delay the trial, any party may move for judgment on

       the pleadings.” The sufficiency of the pleadings’ claims and defenses is tested

       by a motion for judgment on the pleadings under Trial Rule 12(C). KS&E

       Sports v. Runnels, 72 N.E.3d 892, 898 (Ind. 2017). In reviewing a motion under

       Rule 12(C), a court must “base [its] ruling solely on the pleadings” and “accept

       as true the material facts alleged in the complaint.” Id. (quoting Veolia Water

       Indianapolis, LLC v. Nat’l Tr. Ins. Co., 3 N.E.3d 1, 5 (Ind. 2014)). “A motion for

       judgment on the pleadings is typically directed toward a determination of the

       substantive merits of the controversy.” Mourning v. Allison Transmission, Inc., 72
N.E.3d 482, 486 (Ind. Ct. App. 2017) (citing Davis ex rel. Davis v. Ford Motor Co.,

       747 N.E.2d 1146, 1149 (Ind. Ct. App. 2001) (citing 5C Charles Alan Wright &

       Arthur R. Miller, Federal Practice & Procedure, § 1369 (3d ed. 2004)), trans.

       denied).


[10]   Ind. Trial Rule 12(B) provides for certain defenses to be raised by motion,

       including “[f]ailure to state a claim upon which relief can be granted.” “A

       motion under Trial Rule 12(B)(6) is not the only way to raise a defense of

       failure to state a claim upon which relief can be granted.” Mourning, 72 N.E.3d

       at 487. “This defense can also be made in a Trial Rule 12(C) motion or at

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2714 | October 30, 2020   Page 5 of 9
       trial.” Id. (citing Ind. Trial Rule 12(H)). “We have previously explained the

       relationship between Trial Rule 12(C) and Trial Rule 12(B) as follows: ‘a T.R.

       12(B) motion is essentially procedural, while a T.R. 12(C) motion is substantive

       unless it is brought on T.R. 12(B) grounds.’” Id. (quoting Davis, 747 N.E.2d at

       1150) (emphasis added in Mourning). Accordingly, where a motion for

       judgment on the pleadings raises a defense of failure to state a claim upon

       which relief can be granted, the motion for purposes of that defense should be

       treated in the same manner as a Trial Rule 12(B)(6) motion to dismiss for

       failure to state a claim. Id. “The rationale for this rule is that a plaintiff’s right

       to amend a complaint should not be based on whether the defendant’s

       challenge to its sufficiency is brought under the guise of Trial Rule 12(B)(6) or

       Trial Rule 12(C).” Id. Under Rule 12(B)(6), if the movant is successful, the

       non-movant may amend its pleading once as of right within ten days after

       service of notice of the court’s order. By contrast, Rule 12(C) contains no

       provision allowing amendment. Davis, 747 N.E.2d at 1149.


[11]   Defendants’ motion for judgment on the pleadings stated in part: “Plaintiff fails

       to state a claim against any of the Defendants in this matter.” Appellant’s

       Appendix Volume II at 149. The motion also stated:


               To be sure, the pleading standards required by the Indiana Trial
               Rules only require “ a short and plain statement of the claim
               showing that the pleader is entitled to relief,” Ind. R. Trial Proc.
               8(A)(1), but the rules at least require some assertion of facts upon
               which relief could be granted. Ind. R. Trial Proc. 12(B)(6).




       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2714 | October 30, 2020   Page 6 of 9
Id. at 157 (footnote omitted). Based upon the language in the Defendants’

       motion for judgment on the pleadings, we treat it as a motion to dismiss under

       Trial Rule 12(B)(6). See Mourning, 72 N.E.3d at 484 (“[A] defense of failure to

       state a claim upon which relief can be granted can be raised under either Trial

       Rule 12(B)(6) or Trial Rule 12(C). When raised in a Trial Rule 12(C) motion,

       the court must treat the motion pursuant to Trial Rule 12(B)(6) and, if granted,

       give the plaintiff ten days to amend the complaint once as of right.”); Gregory &

       Appel, Inc. v. Duck, 459 N.E.2d 46, 49 (Ind. Ct. App. 1984) (“where a 12(B)(6)

       defense is raised by a 12(C) motion for judgment on the pleadings, the court

       must treat the motion pursuant to 12(B)(6) and accord the non-moving party

       ten days to amend as a matter of right.”). Accordingly, Pannell had ten days to

       file an amended complaint as a matter of right. However, he failed to do so.


[12]   Pannell’s October 10, 2019 “Motion For Extension Of Time To File Amended

       Civil Complaint Pursuant To Ind. TR 12(B)(6)” did not include an amended

       complaint. 3 Appellant’s Appendix Volume II at 122. Rather, he requested the

       court to grant an extension of time to file an amended complaint up to and

       including November 4, 2019. Ind. Trial Rule 12(B) provides in part:


                  When a motion to dismiss is sustained for failure to state a claim
                  under subdivision (B)(6) of this rule the pleading may be
                  amended once as of right pursuant to Rule 15(A) within ten [10]
                  days after service of notice of the court’s order sustaining the




       3
           We note that Pannell’s October 2, 2019 motion also did not include an amended complaint.

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2714 | October 30, 2020               Page 7 of 9
               motion and thereafter with permission of the court pursuant to such
               rule.


       (Emphasis added).


[13]   Indiana Trial Rule 15(A) provides that “[a] party may amend his pleading once

       as a matter of course at any time before a responsive pleading is served” and

       thereafter “a party may amend his pleading only by leave of court or by written

       consent of the adverse party” and “leave shall be given when justice so

       requires.” Amendments should be liberally allowed under Trial Rule 15(A),

       while giving proper regard for any prejudice to the nonmoving party. United of

       Omaha v. Hieber, 653 N.E.2d 83, 87 (Ind. Ct. App. 1995) (citing Templin v. Fobes,

       617 N.E.2d 541, 543 (Ind. 1993)), reh’g denied, trans. denied. Although

       amendments to pleadings are to be liberally allowed, the trial court retains

       broad discretion in granting or denying amendments. Hilliard v. Jacobs, 927
N.E.2d 393, 398 (Ind. Ct. App. 2010), trans. denied. We will reverse only upon

       a showing of an abuse of that discretion. Id.


[14]   An abuse of discretion may occur if the trial court’s decision is clearly against

       the logic and effect of the facts and circumstances before the court, or if the

       court has misinterpreted the law. Id. We consider whether a trial court’s ruling

       on a motion to amend is an abuse of discretion by evaluating a number of

       factors, including “undue delay, bad faith, or dilatory motive on the part of the

       movant, repeated failure to cure deficiency by amendment previously allowed,

       undue prejudice to the opposing party by virtue of the amendment, and futility


       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2714 | October 30, 2020   Page 8 of 9
       of the amendment.” Id. (quoting Palacios v. Kline, 566 N.E.2d 573, 575 (Ind. Ct.

       App. 1991)). In reviewing a discretionary motion, we generally affirm if there

       is any rational basis for the trial court action. Palacios, 566 N.E.2d at 575. Trial

       court discretion is permitted because of the court’s strategic advantage in

       balancing considerations for trial. Id.


[15]   The record reveals the trial court granted Pannell an enlargement of time on

       August 14, 2019, to respond to Defendants’ motion for judgment on the

       pleadings until August 25, 2019. Pannell did not file a response by August 25,

       2019. On September 3, 2019, the court granted Pannell an enlargement of time

       to respond to Defendants’ Rule 12(C) motion until September 13, 2019.

       Pannell did not file a response to Defendants’ Rule 12(C) motion by September

       13, 2019. Pannell’s October 10, 2019 motion for extension of time to file an

       amended complaint occurred more than seven months after his February 28,

       2019 complaint, more than five months after Defendants’ April 24, 2019

       answer, approximately eighty-five days after Defendants’ July 18, 2019 motion

       for judgment on the pleadings, and fifteen days after the court’s September 25,

       2019 grant of Defendants’ motion for judgment on the pleadings. Under these

       circumstances, we cannot say the trial court abused its discretion by denying

       Pannell’s motion for an extension of time to file an amended complaint.


[16]   For the foregoing reasons, we affirm the trial court.

[17]   Affirmed.


[18]   Robb, J., and Crone, J., concur.

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2714 | October 30, 2020   Page 9 of 9